Case 3:19-cv-01537-BEN-JLB Document 92 Filed 02/02/21 PageID.9669 Page 1 of 3



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12                     IN THE UNITED STATES DISTRICT COURT
 13                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
 15   JAMES MILLER, et al.,                        Case No. 19-cv-1537-BEN-JLB
 16                                   Plaintiffs, DEFENDANTS’ NOTICE OF
                                                  LODGING OF DEPOSITION
 17               v.                              TRANSCRIPTS AND VIDEOS
 18   CALIFORNIA ATTORNEY                       Date:              February 3, 2021
      GENERAL XAVIER BECERRA,                   Time:              10:00 a.m.
 19   et al.,                                   Dept:              5A
                                                Judge:             Hon. Roger T. Benitez
 20                                 Defendants. Trial Date:        February 3, 2021
                                                Action Filed:      August 15, 2019
 21
 22
 23
 24
 25
 26
 27
 28

        Defs.’ Notice of Lodging of Deposition Transcripts and Videos (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 92 Filed 02/02/21 PageID.9670 Page 2 of 3



  1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
  2          PLEASE TAKE NOTICE that Defendants hereby lodge Defendants-
  3   designated deposition transcripts of the following deponents:
  4                   Lucy Allen
  5                   Kenneth Brown
                      James Curcuruto
  6
                      Ashley Hlebinsky
  7                   Emanuel Kapelsohn
  8                   John R. Lott, Jr.
                      Robert Margulies
  9                   Allen Youngman
 10
 11          Defendants also hereby lodge on an USB drive an electronic copy of the above
 12   Defendants-designated deposition transcripts and full transcripts of the depositions
 13   of the above-listed deponents, and videos of the depositions of the above-listed
 14   deponents with the exception of Lucy Allen and Emanuel Kapelsohn. Defendants
 15   expect Plaintiffs to lodge the video of Lucy Allen’s deposition. Defendants have
 16   not received from the court-reporting service the video of Emanuel Kapelsohn’s
 17   deposition, and will lodge it as soon as it has been prepared.
 18   Dated: February 2, 2021                          Respectfully submitted,
 19                                                    XAVIER BECERRA
                                                       Attorney General of California
 20                                                    MARK R. BECKINGTON
                                                       Supervising Deputy Attorney General
 21                                                    JOSE A. ZELIDON-ZEPEDA
                                                       JOHN D. ECHEVERRIA
 22                                                    Deputy Attorneys General
 23
                                                       s/ Peter H. Chang
 24
                                                       PETER H. CHANG
 25                                                    Deputy Attorney General
                                                       Attorneys for Defendants
 26
 27   SA2019104420
      42539278.docx
 28
                                                   2
          Defs.’ Notice of Lodging of Deposition Transcripts and Videos (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 92 Filed 02/02/21 PageID.9671 Page 3 of 3




                                 CERTIFICATE OF SERVICE

Case Name: James Miller et al. v. Xavier Becerra, et al.
Case No.   3:19-cv-01537-BEN-JLB

I hereby certify that on February 2, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
 DEFENDANTS’ NOTICE OF LODGING OF DEPOSITION
 TRANSCRIPTS AND VIDEOS
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on February
2, 2021, at San Francisco, California.


                Robert Hallsey                                  /s/ Robert Hallsey
                  Declarant                                          Signature

SA2019104420
42539281.docx
